Siebecker, J.
The evidence shows that the plaintiff removed from the premises at the conclusion of the first year’s tenancy created by the lease! He claims to have abandoned the lease and contract upon the ground that he was prevented by the lessor, W. J. Smith, now deceased, from fulfilling the obligations provided for by the contract in respect to the building of a tobacco shed. The failure to build the tobacco shed is claimed to have materially impaired the use of the farm. It is averred that Smith prevented the construction, of this shed by interfering with the delivery of the lumber which plaintiff had purchased to build the shed by forbidding the-construction of the building on the premises and by threatening to invoke legal proceedings to stop plaintiff and his employees should they persist in the effort to build it as they *491bad undertaken to do. The evidence adduced shows that plaintiff bad bargained for lumber from wbicb to build tbis shed, and that the dealer was about to deliver it when Smith notified the seller of tbis material that plaintiff was in possession of the premises as lessee, and, if such material were sold and delivered to the plaintiff b> be used on the premises, that be must look to plaintiff for the purchase price, and that be, the lessor, would not deem himself obligated therefor. At tbis time, or immediately preceding the giving of tbis notice, the lessor personally gave notice to plaintiff’s employees engaged in building the shed that be objected to its erection, and be threatened to stop them, through legal proceedings if plaintiff persisted in building it. Plaintiff was informed of this conduct of the lessor and no further work was done on the foundation. Thereafter plaintiff and the lumber dealer bad negotiations for the sale of the lumber for wbicb plaintiff bad originally bargained, but they failed to agree upon any terms upon wbicb the dealer would sell and deliver it. Nothing was done, to obtain the material elsewhere by plaintiff.
It is clear that tbis difficulty between the parties arose because the lessor .deemed himself liable for the cost of the lumber if it should be used on the premises in case plaintiff failed to pay for it. It is also obvious that plaintiff did not desist from bis efforts to build the shed because the lessor bad forbidden bis employees proceeding with the foundation, but, when be was thereafter notified by the dealer that the lumber would not be delivered as agreed between them, be attempted through further negotiations to secure it, and manifestly gave up building the shed because be failed to make satisfactory arrangements for the purchase of the lumber. He thereafter abandoned the lease because, as be stated, be needed the shed to make profitable use of the farm. Tbis being the cause of bis abandonment, the question is: Was the lessor’s conduct in that respect a breach of the lease and good ground for plaintiff to declare the agreement ended and justify him in aban-*492•doming tbe farm? 2 Wood, Landl. & T. (2d ed.) 1107. The evidence is clear tbat tbe notice given by tbe lessor to tbe lumber dealer went no further than to apprise bim of tbe fact tbat plaintiff was not tbe owner of tbe premises and tbat the lessor would not pay for the material furnished for tbe improvement of tbe premises. This tbe lessor bad tbe right to do,' and tbe fact tbat tbe lumber dealer thereafter refused to furnish and sell to plaintiff tbe material under tbe arrangements theretofore made did not prevent plaintiff from securing tbe necessary material from tbe dealer upon other conditions or from purchasing it in tbe open market. Such acts on tbe part of tbe lessor do not constitute a breach of tbe lease or grounds for its abandonment by tbe lessee. Plaintiff was not thereby prevented from performing tbe agreements of tbe lease, but was left in tbe full enjoyment of tbe property. From this it results tbat there is no evidence tending to sustain plaintiff’s •claim tbat be was deprived of tbe beneficial enjoyment of tbe premises by tbe wrongful conduct of the lessor, and tbe court properly awarded judgment for tbe defendant.
By the Court. — Judgment affirmed.